208 S.W.3d 921 (2006)
Ronnie BROWN, Defendant/Movant,
v.
STATE of Missouri, Plaintiff/Respondent.
No. ED 87088.
Missouri Court of Appeals, Eastern District, Division Five.
December 19, 2006.
Jo Ann Rotermund; Missouri Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter; Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, C.J. and MARY K. HOFF, J., and PATRICIA L. COHEN, J.


*922 ORDER

PER CURIAM.
Ronnie Brown (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Movant contends the motion court clearly erred in denying his motion because Movant established that the plea court failed to inform him of the maximum range of punishment for armed criminal action as required by Rule 24.02. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).